914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kelvin GREEN, Defendant-Appellant.
No. 89-3915.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1990.

1
Before KEITH and MILBURN, Circuit Judges;  and ZATKOFF, District Judge.*

ORDER

2
In this criminal appeal, Kelvin Green seeks review of a judgment of the district court sentencing him to ten years imprisonment.  His attorney has moved for leave to withdraw as counsel.  After review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pursuant to an agreement under Fed.R.Crim.P. 11, Green pleaded guilty to possession of a firearm not registered to him in violation of 26 U.S.C. Secs. 5861 & 5871 and possession of cocaine with the intent to distribute in violation of 21 U.S.C. Sec. 841.  In exchange for those pleas, the government recommended that an additional charge for carrying or use of a firearm during the commission of a drug trafficking offense in violation of 18 U.S.C. Sec. 924 be dismissed and that Green be sentenced to a total of ten years imprisonment.  Based upon Green's statements at a plea hearing, the district court accepted the plea agreement and entered judgment accordingly.


4
In the brief submitted pursuant to Anders v. California, 386 U.S. 738 (1967), Green's attorney maintains only that the guilty pleas were the product of ineffective assistance of counsel, an argument which Green has not attempted to supplement.  This court has examined the record, particularly the transcripts of the plea and sentencing hearings, and has concluded that the claim of ineffective assistance of counsel is without merit.   Thomas v. Foltz, 818 F.2d 476, 480 (6th Cir.), cert. denied, 484 U.S. 870 (1987).  Accordingly, the motion for leave to withdraw as counsel is granted and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation